VAUGHN, Judge.
Plaintiff was a passenger in defendant’s vehicle when it collided with a vehicle operated by one Sharon Kincaid. Prior to the institution of the present action plaintiff unsuccessfully sued Miss Kincaid, alleging that her negligence was the sole proximate cause of the accident. At the trial of the action against the defendant in this case, the only testimony as to the occurrence of the accident was given by plaintiff and Miss Kincaid. Plaintiff’s testimony was silent as to the manner in which defendant’s vehicle was being operated. She testified she did not know how the accident occurred. Miss Kincaid testified that she pulled up to the intersection, stopped for a stop sign, saw no traffic approaching and, as she entered the highway along which defendant was traveling, was instantly struck on the left side of her vehicle. There was nothing to obscure her visibility for one block in the direction from which defendant approached the intersection. It is manifest that the evidence was insufficient for submission to the jury. We hold that defendant’s motion for a directed verdict was properly allowed.
Affirmed.
Judges Brock and Graham concur.